Title: From James Madison to Thomas FitzSimons, 13 April 1804
From: Madison, James
To: FitzSimons, Thomas



(private)
Sir.
Department of State, April 13th. 1804.
Your letter addressed to the Department of State enquiring whether Government mean to pursue any measures for the relief of the Officers and crew of the Frigate Philadelphia, and whether anything can be pointed out as proper to be done by the friends of the prisoners? has been received. I have preferred to make the answer private.

The sympathy of the Executive for the condition of the captives is limited only by the superior consideration of the public good. This would be injuriously affected by too unbounded a desire to release them, in the double view of pecuniary sacrifices which might spring from it, and the encouragement it might hold out to the other Barbary States, and even to Tripoli, to repeat their aggressions. Measures are therefore in active preparation for exhibiting and employing an imposing force to compel the Bashaw to terms which may be admissible. In the mean time it must be a satisfaction to the friends of the prisoners to know that they will be amply supplied with necessaries; and that the First Consul of France has directed his Commissary at Tripoli to interpose in their behalf, which if it should not greatly facilitate the conclusion of an accommodation will at least contribute to soffen the rigor of their situation. No means exist, and perhaps none ought to exist, for restraining the private endeavours of the friends of the prisoners to relieve them; but it ought certainly to be well considered, whether their measures, by impressing the Bashaw with an opinion of an undue solicitude to relieve them, and possibly thwarting the negotiations of the Executive, may not have a tendency to protract the sufferings of those unhappy men. I am &c.
James Madison.
